
	
		I
		112th CONGRESS
		1st Session
		H. R. 2986
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To expand the Officer Next Door and Teacher Next Door
		  initiatives of the Department of Housing and Urban Development to include fire
		  fighters and rescue personnel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Partners Neighborhood
			 Preservation Act of 2011.
		2.Community
			 partners next door program
			(a)Congressional
			 findingsThe Congress finds that—
				(1)teachers, law
			 enforcement officers, fire fighters, and rescue personnel help form the
			 backbones of communities and are integral components in the social capital of
			 neighborhoods in the United States; and
				(2)providing a
			 discounted purchase price on HUD-owned properties for teachers, law enforcement
			 officers, fire fighters, and rescue personnel recognizes the intrinsic value of
			 the services provided by such employees to their communities and to family life
			 and encourages and rewards those who are dedicated to providing public service
			 in our most needy communities.
				(b)Discount and
			 downpayment assistance for teachersSection 204(h) of the
			 National Housing Act (12 U.S.C. 1710(h)) is amended—
				(1)by redesignating
			 paragraphs (7) through (10) as paragraphs (8) through (11), respectively;
			 and
				(2)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)50 percent
				discount for teachers and public safety officers purchasing properties that are
				eligible assets
							(A)DiscountA
				property that is an eligible asset and is sold, during fiscal years 2012
				through 2022, to a teacher or public safety officer for use in accordance with
				subparagraph (B) shall be sold at a price that is equal to 50 percent of the
				appraised value of the eligible property (as determined in accordance with
				paragraph (6)(B)). In the case of a property eligible for both a discount under
				this paragraph and a discount under paragraph (6), the discount under paragraph
				(6) shall not apply.
							(B)Primary
				residenceAn eligible property sold pursuant to a discount under
				this paragraph shall be used, for not less than the 3-year period beginning
				upon such sale, as the primary residence of a teacher or public safety
				officer.
							(C)Sale
				methodsThe Secretary may sell an eligible property pursuant to a
				discount under this paragraph—
								(i)to
				a unit of general local government or nonprofit organization (pursuant to
				paragraph (4) or otherwise), for resale or transfer to a teacher or public
				safety officer; or
								(ii)directly to a
				purchaser who is a teacher or public safety officer.
								(D)ResaleIn
				the case of any purchase by a unit of general local government or nonprofit
				organization of an eligible property sold at a discounted price under this
				paragraph, the sale agreement under paragraph (8) shall—
								(i)require the
				purchasing unit of general local government or nonprofit organization to
				provide the full benefit of the discount to the teacher or public safety
				officer obtaining the property; and
								(ii)in the case of a
				purchase involving multiple eligible assets, any of which is such an eligible
				property, designate the specific eligible property or properties to be subject
				to the requirements of subparagraph (B).
								(E)Mortgage
				downpayment assistanceIf a teacher or public safety officer
				purchases an eligible property pursuant to a discounted sale price under this
				paragraph and finances such purchase through a mortgage insured under this
				title, notwithstanding any provision of section 203 the downpayment on such
				mortgage shall be $100.
							(F)Prevention of
				undue profitThe Secretary shall issue regulations to prevent
				undue profit from the resale of eligible properties in violation of the
				requirement under subparagraph (B).
							(G)DefinitionsFor
				the purposes of this paragraph, the following definitions shall apply:
								(i)The terms
				elementary school and secondary school have the
				meanings given such terms in section 14101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 8801), except that, for purposes of this
				paragraph, elementary education (as used in such section) shall include
				pre-Kindergarten education.
								(ii)The term
				eligible property means an eligible asset described in paragraph
				(2)(A) of this subsection.
								(iii)The term
				public safety officer means an individual who is employed on a
				full-time basis as a public safety officer, as such term is defined in section
				1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796b).
								(iv)The term
				teacher means an individual who is employed on a full-time basis,
				in an elementary or secondary school, as a State-certified or State-licensed
				classroom teacher or as an
				administrator.
								.
				(c)Conforming
			 amendmentsSection 204(h) of the National Housing Act (12 U.S.C.
			 1710(h)) is amended—
				(1)in paragraph
			 (4)(B)(ii), by striking paragraph (7) and inserting
			 paragraph (8);
				(2)in paragraph
			 (5)(B)(i), by striking paragraph (7) and inserting
			 paragraph (8); and
				(3)in paragraph
			 (6)(A), by striking paragraph (8) and inserting paragraph
			 (9).
				(d)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall issue regulations to implement the amendments made by this
			 section.
			(e)Sense of
			 congress regarding inclusion of other federal properties in community partners
			 next door programIt is the sense of the Congress that the
			 Secretary of Housing and Urban Development should consult with the heads of
			 other agencies of the Federal Government that own or hold properties
			 appropriate for use as housing to determine the possibility and effectiveness
			 of including such properties in the program pursuant to section 204(h)(7) of
			 the National Housing Act, and other programs that make housing available for
			 law enforcement officers, teachers, or fire fighters.
			3.Eligibility of
			 community partners for purchase of HUD-acquired propertyNotwithstanding any other provision of law,
			 a public safety officer or teacher (as such terms are defined in section
			 204(h)(7)(G) of the National Housing Act (as amended by section 2 of this Act))
			 shall be eligible to purchase of any property owned or held by the Secretary of
			 Housing and Urban Development pursuant to foreclosure of any mortgage insured
			 by the Secretary or pursuant to assignment of the mortgage, deed in lieu of
			 foreclosure, conveyance of title, or any other acquisition of the property or
			 mortgage in connection with the payment of insurance benefits by the
			 Secretary.
		4.Release of second
			 mortgage for laid-off community partners under Good Neighbor Next Door
			 InitiativeThe Secretary of
			 Housing and Urban Development shall revise the Good Neighbor Next Door
			 Initiative of the Secretary to provide that the subordinate mortgage on the
			 property of a mortgagor who purchased a property under such initiative shall be
			 released in any case in which the mortgagor loses his or her employment
			 position as a law enforcement officer, teacher, firefighter, or emergency
			 medical technician as a result of any reductions in force or other reason other
			 than dismissal for cause.
		5.Preference under
			 HUD REO program for community partnersThe Secretary of Housing and Urban
			 Development, in making any real estate owned of the Department of Housing and
			 Urban Development available for purchase, shall provide a preference for
			 purchase by public safety officers and teachers (as such terms are defined in
			 section 204(h)(7)(G) of the National Housing Act (as amended by section 2 of
			 this Act)).
		
